Case 1:20-cv-01396-CMH-IDD Document9 Filed 12/08/20 Page 1 of 1 PagelD# 51
Case 1:20-cv-01396-CMH-IDD Document 8-1 Filed 12/07/20 Page 1 of 1 PagelD# 50

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

COMMONWEALTH OF VIRGINIA, )
Plaintiff, )

v. Civil No. 1:20cev1396-CMH-IDD
LUCAS VINYARD,
Defendant. )

 

[PROPOSED] ORDER

This matter comes before the Court for on the Motion of Jonathan T. Lucier to Withdraw
as Counsel for Interested Party the United States. For good cause shown, it is hereby ORDERED
that the Motion be GRANTED and Jonathan T. Lucier is granted leave to withdraw as counsel in
this matter. John Blair Fishwick Martin will remain as counsel for interested party the United
States.

Let the Clerk file this Order electronically and notify all counsel of record accordingly.

It is so ORDERED.

Alexandria, Virginia ~
Date: Jee. S_ , 2020 Cbg cle. Im Hebe _
‘ Claude M. Hilton
United States District Judge
